PLATINUM GROUP METALS LTD. TIMELY DISCLOSURE, CONFIDENTIALITY AND INSIDER TRADING POLICY 1. Purpose of this Policy The purpose of this Policy is to ensure that Platinum Group Metals Ltd. (the “Corporation”) and all persons to whom this Policy applies meet their obligations under the provisions of securities laws and stock exchange rules by establishing a process for the timely disclosure of all Material Information (as defined herein), ensuring that all persons to whom this Policy applies understand their obligations to preserve the confidentiality of Undisclosed Material Information (as defined herein) and ensuring that all appropriate parties who have Undisclosed Material Information are prohibited from Insider Trading (as defined herein) and Tipping (as defined herein) under applicable law, stock exchange rules and this Policy.This Policy covers disclosures in documents filed with the securities regulators and written statements made in the Corporation’s annual and quarterly reports, news releases, letters to shareholders, presentations by senior management and information contained on the Corporation’s web site and other electronic communications. It extends to oral statements made in meetings and telephone conversations with analysts and investors, interviews with the media as well as speeches, press conferences and conference calls. 2. To Whom this Policy Applies The main groups to whom this Policy apply are set forth in Schedule“A” attached hereto.Each section of the Policy that imposes restrictions and obligations will describe which groups of persons are subject to that section.
